DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Van Vuuren (Pub. No. US 2015/0115051) discloses a reductant delivery unit (Figs. 1-4), comprising: a fluid injector (10) having a fluid inlet (30) disposed at a first end (Fig. 2) of the fluid injector (10) for receiving a reductant, and a fluid outlet (34) disposed at a second end (Fig. 2) of the fluid injector (10) for discharging the reductant, the fluid injector (10) defining a fluid path (Fig. 2) for the reductant from the fluid inlet (30) to the fluid outlet (34), the fluid injector (10) comprising: a tube member (at 92) having an end (Fig. 2) disposed at or near the fluid inlet (30) of the fluid injector (10), the tube member (at 92) configured to pass reductant along the fluid path (Fig. 2); a calibration tube (inside the tube at 92 illustrated in Fig. 2) disposed in the tube member (at 92); an actuator unit (12) disposed within the fluid injector (10) downstream of the calibration tube (Fig. 2); a valve assembly (42) operatively coupled to the actuator unit (12); wherein the actuator unit (12) comprises a pole piece (Fig. 2) disposed in a fixed position within the fluid injector (10) and including a bore (Fig. 2) defined axially through the pole piece (Fig. 2), an armature (16) movably positioned within the fluid injector (10), a coil (14) disposed in proximity to the pole piece (Fig. 2) and the armature (16), and a spring (46) disposed between an end and the armature (16), wherein the spring (46) biases the armature (16) away from the pole piece (Fig. 2) in an absence of current passing through the coil (14) so that the valve assembly (42) is placed in a closed position to prevent reductant from passing through the fluid outlet (34); and wherein the valve assembly (42) comprises a valve body portion (42) and a pin member (Fig. 2) at least partly disposed therein, the valve body portion (42) including a shoulder portion (Fig. 2) disposed orthogonal to a longitudinal axis of the fluid injector (10).  
Van Vuuren does not render obvious in combination with the other claim limitations wherein a calibration tube disposed in the tube member and including a bore defined in an axial direction through .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Reinaldo Sanchez-Medina, telephone number 571-270-5168, fax number 571-270-6168.  The examiner can normally be reached on Monday-Friday (7:30AM-4:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/REINALDO SANCHEZ-MEDINA/Primary Examiner, Art Unit 3753